DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of the filing of this application as a continuation (CON) of  16/864,431, which is a CON of 16/357,252, which is a CON of 15/648,188, which is a CON of 15/259,831, which is a CON of 14/850,357, which is a CON of 13/773,203, which is a CON of 13/138,750, which is a 371 of PCT/JP2010/002959 filed on 4/23/2010. Acknowledgment is also made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the parent applications.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/2021 has been considered.
Claim Status
Claims 1-25 are cancelled and claims 26-45 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 27 depends from claim 26 and recites “the substituted silyl group is selected from the group  consisting of trimethylsilyl, triethylsilyl, t-butyldimethylsilyl, vinyldimethylsilyl, propyldimethylsilyl, triisopropylsilyl and triphenylsilyl,” which is confusing for two reasons. First, the description of R101 to R108 in claim 26 does not have “substituted silyl group.” Second, if a group such as trimethylsilyl is called a substituted silyl group, what is then an unsubstituted silyl group? The same issue is found in the description of R111 to R117. In addition, claim 27 recites the aryl group and heterocyclic group of R101 to R108, but the description of R101 to R108 in claim 26 does not include aryl group or heterocyclic group. Claim 28 depends from claim 27 but fails to remedy the deficiency and it is therefore indefinite as well, i.e., the heterocyclic group of R101 to R108 does not have an antecedent basis. Similarly, the methylphenyl and 1-naphthyl of R101 to R108 as recited in claim 29 are outside the scope allowed for in claim 26. 
Allowable Subject Matter
Claims 26 and 30-45 are allowed.
Claims 27-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The composition of claim 26 is a specific embodiment of the broader material claimed in claim 1 of the parent application numbered 13/138,750 and issued as U.S. patent number 8,431,250.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762